Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered January 15, 1991, convicting him of robbery in the second degree, assault in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he failed to demonstrate that counsel’s representation of him pursuant to a contingent fee arrangement "affected the manner in which his attorney conducted the defense prejudicially to the defendant” so as to warrant a reversal and new trial (People v Winkler, 71 NY2d 592, 597).
We have considered the remaining contentions in the defendant’s supplemental pro se brief and find them to be without merit. Sullivan, J. P., Balletta, Lawrence and Florio, JJ., concur.